Case 2:20-cv-00831-SPC-NPM Document 21 Filed 12/04/20 Page 1 of 4 PageID 486




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

GOLFVIEW MOTEL, INC.,

              Plaintiff,

v.                                                 Case No.: 2:20-cv-831-FtM-38NPM

SCOTTSDALE INSURANCE
COMPANY,

              Defendant.
                                          /

                              OPINION AND ORDER1

       Before the Court is Defendant Scottsdale Insurance Company’s Motion

to Dismiss Count II of the Amended Complaint for Failure to State a Claim

(Doc. 18) and Plaintiff Golfview Motel, Inc.’s Response. (Doc. 14).

       This case is about an insurance dispute. Golfview seeks reimbursement

from its insurer, Scottsdale, for roof damage that Hurricane Irma caused to its

property. Golfview claims Scottsdale has underpaid the reported loss. The

two-count Amended Complaint is the operative pleading. It alleges breach of

contract (Count I) and declaratory relief/judgment (Count II). Scottsdale has

answered the Amended Complaint (Doc. 13) and has separately moved to




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:20-cv-00831-SPC-NPM Document 21 Filed 12/04/20 Page 2 of 4 PageID 487




dismiss the declaratory judgment claim only (Doc. 14). The motion to dismiss

is now before the Court.

       A complaint must recite “a short and plain statement of the claim

showing the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This pleading

standard “does not require ‘detailed factual allegations,’ but it demands more

than    an    unadorned,     the-defendant-unlawfully-harmed-me-accusation.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007)). To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that

is plausible on its face. Id. (quoting Twombly, 550 U.S. at 570). A facially

plausible claim allows a “court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id.

       As stated, Scottsdale moves to dismiss the declaratory judgment claim.

According to Scottsdale, Golfview does not actually seek a declaratory

judgment and, in effect, seeks adjudication on the merits of the breach of

contract claim. (Doc. 14). To state a claim for declaratory judgment, a party

must identify a genuine dispute over “the existence or non-existence of some

right or status.” Keiner v. Woody, 399 So.2d 35, 37 (Dist. Ct. App. Fla. 1991).

A court must dismiss a claim for declaratory judgment if it duplicates a claim

for breach of contract and seeks adjudication on the merits of the breach of

contract claim. Miami Yacht Charters, LLC v. Nat’l Union Fire Ins. Co. of




                                         2
Case 2:20-cv-00831-SPC-NPM Document 21 Filed 12/04/20 Page 3 of 4 PageID 488




Pittsburgh Pa., No. 11-21163-CIV, 2012 WL 1416428, at *2 (S.D. Fla. Apr. 24,

2012) (cleaned up).

      Golfview does not identify a specific clause that requires Court

clarification, nor does it allege doubt over the policy’s provisions.    To the

contrary, it appears to assume the provisions are clear because it wants the

contract interpreted in a way that requires Scottsdale to pay the claims made

in its Amended Complaint. (Doc. 14 at ¶ 31). Identification of a contractual

provision needing clarification is needed to state a claim for declaratory

judgment, but Golfview Motel provides none. See Miami Yacht, 2012 WL

1416428, at *3 (citation omitted); see also Lizano v. Geovera Specialty

Insurance Company, 2019 WL 5085311, at *2 (M.D. Fla. Apr. 3, 2019)

(dismissing a declaratory judgment claim when the dispute was factual and

plaintiff failed to point out an ambiguous clause).       Rather than seek a

clarification, Golfview’s second count realleges its breach of contract claim in

Count I. Golfview can obtain the relief it seeks through its first count. See

Waterford Condominium Association of Collier County v. Empire Indemnity

Insurance Co., 2019 WL 5084138, at *2 (M.D. Fla. Mar. 18, 2019) (dismissing

a declaratory judgment claim when the claim was duplicative). Its contention

that courts often permit duplicative and redundant pleadings is inapplicable

when it fails to identify an ambiguous provision.      The Court thus grants

Scottsdale’s motion and dismisses Count II.




                                       3
Case 2:20-cv-00831-SPC-NPM Document 21 Filed 12/04/20 Page 4 of 4 PageID 489




      Accordingly, it is now

      ORDERED:

       (1) Defendant Scottsdale Insurance Company’s Motion to Dismiss

          Count II of the Amended Complaint (Doc. 14) is GRANTED.

       (2) Plaintiff Golfview Motel, Inc. must file a second complaint consistent

          with this Opinion and Order on or before December 18, 2020.

      DONE and ORDERED in Fort Myers, Florida on December 4, 2020.




Copies: All Parties of Record




                                       4
